                Case 2:20-cv-00883-MJP Document 9 Filed 08/24/20 Page 1 of 4




 1                                                                                 THE HONORABLE MARSHA J. PECHMAN
                                                                                                     Trial Date: Not Set
 2

 3

 4

 5

 6
                                         UNITED STATES DISTRICT COURT FOR THE
 7                                         WESTERN DISTRICT OF WASHINGTON
                                                     AT SEATTLE
 8

 9   SLAUGHTER MOTIN OBET, as Personal
     Representative of the Estate of Isaiah Obet,                                      No. 2:20-cv-00883-MJP
10   and on his own behalf,

11                                                          Plaintiffs,                STIPULATION FOR AND ORDER OF
                                                                                       DISMISSAL
12                v.

13   CITY OF AUBURN, WASHINGTON, and
     OFFICER JEFFREY NELSON,
14
                                                        Defendants.
15

16
                                                                      STIPULATION
17

18                IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs
19   SLAUGHTER MOTIN OBET, as Personal Representative of the Estate of Isaiah Obet, and
20   on his own behalf, and Defendants CITY OF AUBURN, WASHINGTON, and OFFICER
21   JEFFREY NELSON, that all of Plaintiffs’ claims against Defendants may be dismissed with
22   prejudice and without assessment by the Court of costs or attorneys’ fees to either party.
23

24

25

26

27   STIPULATION FOR AND ORDER OF DISMISSAL –
     Page 1                                                                               KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     2:20-cv-00883-MJP                                                                                   ATTORNEYS AT LAW
                                                                                                   801 SECOND AVENUE, SUITE 1210
     1002-01215.1/C20-883 Slaughter Motin Obet et al. v. City of Auburn Order of                    SEATTLE, WASHINGTON 98104
     Dismissal.docx                                                                                     PHONE: (206) 623-8861
                                                                                                         FAX: (206) 223-9423
                Case 2:20-cv-00883-MJP Document 9 Filed 08/24/20 Page 2 of 4



     Dated: August 24, 2020                                           LOEVY & LOEVY
 1

 2
                                                                        /s/ David B. Owens
 3                                                                    DAVID B. OWENS, WSBA #53856
                                                                      100 S. King Street, Suite 100
 4
                                                                      Seattle, WA 98104
 5                                                                    Ph.: (312) 243-5900
                                                                      david@loevy.com
 6

 7                                                                      /s/ Mariah Garcia
                                                                      MARIAH GARCIA, Pro Hac Vice
 8
                                                                      311 N. Aberdeen St., 3rd FL
 9                                                                    Chicago, IL 60607
                                                                      mariah@loevy.com
10
                                                                      Attorneys for Plaintiffs, SLAUGHTER MOTIN
11                                                                    OBET, as Personal Representative of the Estate of
12                                                                    Isaiah Obet, and on his own behalf

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   STIPULATION FOR AND ORDER OF DISMISSAL –
     Page 2                                                                           KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     2:20-cv-00883-MJP                                                                               ATTORNEYS AT LAW
                                                                                               801 SECOND AVENUE, SUITE 1210
     1002-01215.1/C20-883 Slaughter Motin Obet et al. v. City of Auburn Order of                SEATTLE, WASHINGTON 98104
     Dismissal.docx                                                                                 PHONE: (206) 623-8861
                                                                                                     FAX: (206) 223-9423
                Case 2:20-cv-00883-MJP Document 9 Filed 08/24/20 Page 3 of 4



     Dated: August 24, 2020                                           KEATING, BUCKLIN & McCORMACK, INC., P.S.
 1

 2
                                                                        /s/ Andrew Cooley
 3                                                                    ANDREW COOLEY, WSBA #15189
                                                                      801 Second Avenue, Suite 1210
 4                                                                    Seattle, WA 98104
                                                                      Ph.: (206) 623-8861 / FAX: (206) 223-9423
 5                                                                    acooley@kbmlawyers.com
 6
                                                                      CITY OF AUBURN
 7

 8
                                                                        /s/ Kendra Comeau
 9                                                                    KENDRA COMEAU, WSBA #44581
                                                                      HARRY R. BOESCHE, JR., WSBA #29893
10                                                                    25 West Main St.
                                                                      Auburn, WA 98001
11                                                                    Ph.: (253) 804-3108 / Fax: (253) 931-4007
                                                                      kcomeau@auburnwa.gov
12                                                                    hboesche@auburnwa.gov
13                                                                    Attorneys for Defendants, CITY OF AUBURN,
                                                                      WASHINGTON and OFFICER JEFFREY
14                                                                    NELSON
15

16                                                                            ORDER

17
                  PURSUANT TO THE FOREGOING STIPULATION, IT IS ORDERED that
18
     Plaintiffs’ claims against Defendants CITY OF AUBURN, WASHINGTON, and OFFICER
19
     JEFFREY NELSON are dismissed with prejudice and without assessment by the Court of
20
     costs or attorneys’ fees to either party.
21
                  DATED this 24th day of August, 2020.
22

23

24
                                                                                      A
                                                                                      Marsha J. Pechman
25                                                                                    United States Senior District Judge

26   Approved as to form:
27   STIPULATION FOR AND ORDER OF DISMISSAL –
     Page 3                                                                             KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     2:20-cv-00883-MJP                                                                                 ATTORNEYS AT LAW
                                                                                                 801 SECOND AVENUE, SUITE 1210
     1002-01215.1/C20-883 Slaughter Motin Obet et al. v. City of Auburn Order of                  SEATTLE, WASHINGTON 98104
     Dismissal.docx                                                                                   PHONE: (206) 623-8861
                                                                                                       FAX: (206) 223-9423
                Case 2:20-cv-00883-MJP Document 9 Filed 08/24/20 Page 4 of 4




 1   KEATING, BUCKLIN & McCORMACK, INC., P.S.
 2

 3    /s/ Andrew Cooley
     Andrew Cooley, WSBA #15189
 4

 5    /s/ Kendra Comeau
     Kendra Comeau, WSBA #44581
 6
     Harry R. Boesche, Jr., WSBA #29893
 7
     Attorneys for Defendants City of Auburn,
 8   Washington and Officer Jeffrey Nelson
 9

10   LOEVY & LOEVY

11
      /s/ David B. Owens
12   David B. Owens, WSBA #53856
     Mariah Garcia, Pro Hac Vice
13

14   Attorneys for Plaintiffs, Slaughter Motin
     Obet, as Personal Representative of the
15   Estate of Isaiah Obet, and on his own behalf

16

17

18

19

20

21

22

23

24

25

26

27   STIPULATION FOR AND ORDER OF DISMISSAL –
     Page 4                                                                        KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     2:20-cv-00883-MJP                                                                            ATTORNEYS AT LAW
                                                                                            801 SECOND AVENUE, SUITE 1210
     1002-01215.1/C20-883 Slaughter Motin Obet et al. v. City of Auburn Order of             SEATTLE, WASHINGTON 98104
     Dismissal.docx                                                                              PHONE: (206) 623-8861
                                                                                                  FAX: (206) 223-9423
